Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With respect to claim 7, the claimed dental attachment placement apparatus comprising a body configured to position multiple attachments to a tooth, the body including multiple apertures, wherein each of the multiple apertures has an attachment attached to at least two supports extending from the body and arranged radially with respect to the attachment, wherein the at least two supports for each attachment are configured to be broken from the attachment at or near locations where that at least two supports and the attachment are connected in combination with the other claimed limitations.  
With respect to claim 15, the claimed dental attachment placement apparatus comprising a body having multiple apertures disposed through the body, the body configured to align the multiple apertures over corresponding particular positioned on the surface of the tooth, wherein each of the multiple apertures is associated with an attachment attached to at least two supports, the at least two supports bridge the space and extend to the attachment within the aperture, wherein the at least two supports are configured to be broken from the attachment at or near locations where the at least two supports and the attachments are connected in combination with the other claimed limitations.
With respect to claim 21, the claimed dental attachment placement apparatus comprising a body including a first aperture and a second aperture through the body, a .     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on March 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 14/963,527 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/9/2021